DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
This Office Action is responsive to amendment filed on 12/28/2020.
Claim Objections
Claim 30 is objected to because of the following informalities:  the recitation of “a non-conductive, biocompatible coating” in line 6 is suggested to change to - - non-conductive biocompatible coating - -.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhardwaj et al. (US 2016/0049624).
Regarding claim 27, Bhardwaj teaches an implant (110, fig. 1) comprising: a configurable platform (150) onto which software is installable; and a biocompatible coating (120) that encapsulates the configurable platform, wherein the biocompatible coating includes a conductive portion (130) that is either (i) arranged adjacent to a sensor (160) or (ii) part of a sensor (160) ([0035]-[0041]).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30, 31 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhardwaj in view of Kowalczewski (US 2009/0210042).
Regarding claim 30, Bhardwaj teaches an implant (110, fig. 1) comprising: a configurable platform (150) onto which software is installable; a sensor (160) configured to sense a characteristic of a biological environment surrounding the implant and then provide data indicative of the characteristic to the platform as input ([0049]); a 
Bhardwaj further teaches the biocompatible material comprises polymeric material ([0039]) but silent to a non-conductive as claimed.
However, Kowalczewski teaches substrate materials for implantation are a non-conductive biocompatible to protect surrounding body tissue from any conductive elements ([0054]).
In view of Kowalczewski’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bhardwaj by incorporating the teaching as taught by Kowalczewski so as to protect surrounding body tissue from any conductive element (see Kowalczewski: [0054]).
Regarding claim 31, Bhardwaj as modified by Kowalczewski teaches all subject matter claimed as applied above.  Bhardwaj further teaches wherein the interaction component includes a light-emitting diode (LED) ([0053]).
Regarding claim 35, Bhardwaj as modified by Kowalczewski teaches all subject matter claimed as applied above.  Bhardwaj further teaches a biocompatible material that encapsulates the configurable platform and the interaction component ([0037]).
Claims 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhardwaj as modified by Kowalczewski as applied to claim 30 above, and further in view of Grossman et al. (US 2013/0176207, art of record).
Regarding claim 32, Bhardwaj as modified by Kowalczewski teaches all subject matter claimed as applied above except for the interaction component includes at least one input button that is physically pressable when the implant is implanted in the living body. 
However, Grossman teaches implant comprising input button that is physically pressable when the implant is implanted in the living body ([0028]).
In view of Grossman’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bhardwaj and Kowalczewski by incorporating the teaching as taught by Grossman so that user can be able to interact with the implant when the implant is implanted in the living body (Grossman: [0047]).
Regarding claim 33, Bhardwaj as modified by Kowalczewski teaches all subject matter claimed as applied above except for a position-detecting component configured to generate second data indicative of movement of the implant; wherein the platform is configured to examine the second data to recognize gestures initiated by the living body.
However, Grossman teaches implant comprises a position-detecting component configured to generate second data indicative of movement of the implant; wherein the platform is configured to examine the second data to recognize gestures initiated by the living body ([0038] and [0043]).

Regarding claim 34, Bhardwaj as modified by Kowalczewski teaches all subject matter claimed as applied above except for the interaction component includes an acoustic component.
However, Grossman teaches implant comprises an acoustic component ([0025], [0029] and [0047]).
In view of Grossman’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bhardwaj and Kowalczewski by incorporating the teaching as taught by Grossman so that user can be able to interact and to control the implant (see Grossman: [0047]).
Allowable Subject Matter
Claims 21-23, 25, 26 and 36-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails to teach or fairly suggest an implant comprising a sensor and a configurable platform onto which software is installable, the platform being configured to: receive, form the sensor, input indicative of a first measurement of a characteristic of a biological environment surrounding the implant; generate a bio-signature based on the input; and especially, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/28/2020, with respect to claims 21-23, 25, 26 and 36-40 have been fully considered and are persuasive.  The rejections of claims 21-23, 25, 26 and 36-40 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 12/28/2020, with respect to the rejection(s) of claim(s) 27-35 under 35 U.S.C 102 & 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bhardwaj, Kowalczewski and Grossman.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657.  The examiner can normally be reached on Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUYEN K VO/Primary Examiner, Art Unit 2887